Exhibit 10.1

EXECUTION COPY

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is made
as of the 11th day of August, 2009, between Boise Cascade, L.L.C., a Delaware
limited liability company (the “Company”), and Duane C. McDougall (“Executive”)
with the intention that it be effective on August 16, 2009 (the “Second
Amendment Effective Date”).

 

WHEREAS, Company and Executive are parties to an Employment Agreement dated
November 20, 2008 (as the same has been and may be amended from time to time,
the “Employment Agreement”); and

 

WHEREAS, Company and Executive have agreed to make certain changes to the
Employment Agreement.

 

NOW THEREFORE, the parties do hereby agree as follows:

 

1.  Definitions.  All terms specifically defined in the Employment Agreement
shall have the same meaning when used herein.

 

2.  Position and Duties.  Section 2 of the Employment Agreement is amended and
restated in its entirety to read as follows:

 

2.  Position and Duties.  During the Employment Period, Executive shall serve as
Chairman of the Board of Directors of Holdings and shall have the normal duties,
responsibilities, functions and authority of such position, subject always to
the power and authority of the Board of Directors of Holdings as determined by
its Operating Agreement, as from time to time in effect, and applicable law.

 

3.  Compensation—Salary and Incentive Plans.  Section 3(a) of the Employment
Agreement is amended and restated in its entirety to read as follows:

 

(a)  From and after August 16, 2009 and until termination of the Employment
Period, Executive’s base salary shall be $180,000 per annum (as adjusted from
time to time in accordance with the following sentence, the “Base Salary”),
which Base Salary shall be payable by the Company in regular installments in
accordance with the Company’s general payroll practices (in effect from time to
time).  Executive and the Company shall review the Base Salary each year during
the Employment Period (beginning January 1, 2010), and Executive may receive
increases in his Base Salary from time to time, based upon his performance,
subject to approval of the Compensation Committee of the Holdings Board of
Directors (the “Compensation Committee”).  Executive shall not participate in
any short term or long term incentive compensation plan or


 

program made available to any of the Company’s other executives except as
provided for in clause 3(c) below .  In addition, Executive shall not receive
fees for participation in meetings of the Holdings Board of Directors or any
committees thereof.

 

4.  Compensation—Benefits.  Section 3(b) of the Employment Agreement is amended
and restated in its entirety to read as follows:

 

(b)  During the Employment Period, Executive shall be entitled to participate in
any of the Company’s health and welfare and retirement plans that are generally
available to the Company’s salaried employees so long as the structure of his
employment arrangement permits him to meet the qualifications for such
participation.  Notwithstanding the foregoing, neither Executive nor his
dependents shall participate in the Consumerwise Medical Benefits Program under
the Company’s Comprehensive Welfare Benefit Plan or any successor plan thereto
and the Company-provided life insurance available to Executive shall be limited
in accordance with Section 3 of the First Amendment to the Employment Agreement
between Company and Executive dated February 20, 2009.

 

5.  Compensation—Management Equity.  Section 3(c) of the Employment Agreement is
amended and restated in its entirety to read as follows:

 

(c)  Executive shall continue to participate in the Management Equity Program of
Company’s parent company, Forest Products Holdings, L.L.C. (“FPH”), in
accordance with the Directors Equity Agreement dated April 3, 2006, as amended
from time to time, between Executive and FPH and the Management Equity Agreement
between Executive and FPH dated November 20, 2008, as amended from time to time
(including the amendment effected concurrently herewith by an agreement between
Executive and FPH of even date herewith titled Amendment  No. 1 to Management
Equity Agreement).

 

6.  Compensation—Boise Lodging and Travel.  Section 3(e) of the Employment
Agreement is deleted in its entirety; provided that the tax reimbursement and
gross up provisions of Section 3(e) of the Employment Agreement shall remain in
effect solely in respect of taxes incurred for the Executive’s current tax year
for benefits provided to Executive under Section 3(e) prior to the Second
Amendment Effective Date.  Such provisions shall survive any termination of the
Employment Agreement until they are fully satisfied.  Notwithstanding the
foregoing, the Company shall reimburse the Executive’s reasonable costs and
expenses of travel on Company business in accordance with the Company’s policies
respecting reimbursement of salaried employee business travel expenses as from
time to time in effect.

 

7.  Term.  Section 5 of the Employment Agreement is revised in its entirety to
read as follows:

 

-2-


 

5.  Term.  From and after August 16, 2009, the Company’s employment of Executive
and his tenure as the Chairman of the Board of Directors of Holdings and as a
member of the Board of Directors of Holdings shall be governed by principles of
employment at will which shall permit either party to terminate Executive’s
employment by the Company, membership on the Holdings Board of Directors, and
position as the Chairman of the Holdings Board of Directors with or without
cause on 30 days’ written notice.  Termination by the Company shall be effected
only by duly taken action of the Holdings Board of Directors (or Holdings’
voting equity holders in respect of termination of Executive’s membership in the
Holdings Board of Directors) which is communicated in writing to Executive. 
Executive shall likewise give 30 days’ written notice to the Company, Holdings
and Madison Dearborn Partners, L.L.C. of his resignation from the employment
relationship.

 

8.  Intellectual Property, Inventions and Patents.  Section 7 of the Employment
Agreement is hereby deleted in its entirety.  Such change shall be effective
from and after August 16, 2009.  No amendment effected by Section 8 of this
Second Amendment shall limit or waive any rights or remedies for breach of
Section 7 of the Employment Agreement prior to the Second Amendment Effective
Date or any common law or other contractual duties that Executive may owe to
Holdings or any of its subsidiaries from time to time.

 

9.  Non-Compete, Non-Solicitation.  Section 8(a) of the Employment Agreement is
hereby amended by deleting from the first sentence thereof the following
language “during the Employment Period and for two years thereafter (the
“Noncompete Period”)” and replacing the same with “during the two-year period
beginning on August 16, 2009 and ending on the later of the termination of the
Employment Period and August 16, 2011 (the “Noncompete Period”)”.  No amendment
effected by Section 9 of this Second Amendment shall limit or waive any rights
or remedies for breach of Section 8 of the Employment Agreement prior to the
Second Amendment Effective Date or any common law or other contractual duties
that Executive may owe to Holdings or any of its subsidiaries from time to time.

 

10.  Survival.  Section 10 of the Employment Agreement is modified by inserting
after the words “5 through 24 inclusive,” the words, “as amended from time to
time”.

 

11.  Additional Provisions.  This Second Amendment shall be made part of, and
construed in accordance with, the Employment Agreement.

 

-3-


 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement as of the date first set forth above.

 

 

BOISE CASCADE, L.L.C.

 

 

 

 

 

By:

  /s/ John T. Sahlberg

 

Title:

Vice President, Human Resources and

 

 

Communications

 

 

 

/s/ Duane C. McDougall

 

Duane C. McDougall

 

 

-4-